Citation Nr: 0611917	
Decision Date: 04/25/06    Archive Date: 05/02/06

DOCKET NO.  98-14 381	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for 
postoperative benign prostatic hypertrophy with urethral 
stricture, traveculated bladder, and uretheroplasty for the 
period prior to August 27, 1997.

2.  Entitlement to an evaluation in excess of 20 percent for 
postoperative benign prostatic hypertrophy with urethral 
stricture, traveculated bladder, and uretheroplasty for the 
period of August 27, 1997, to August 30, 2005.

3.  Entitlement to an evaluation in excess of 40 percent for 
postoperative benign prostatic hypertrophy with urethral 
stricture, traveculated bladder, and uretheroplasty for the 
period commencing August 30, 2005.  


REPRESENTATION

Appellant represented by:	Oklahoma Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel


INTRODUCTION

The veteran served on active duty from January 1972 to June 
1975, and from July 1975 to January 1992.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 1997 rating decision of the 
Department of Veterans Affairs (VA), Muskogee, Oklahoma, 
Regional Office (RO) that denied the veteran an evaluation 
higher than 10 percent for his service-connected 
postoperative benign prostatic hypertrophy with urethral 
stricture, traveculated bladder, and uretheroplasty.  In a 
June 1998 decision, the RO increased the evaluation for this 
disability to 20 percent effective August 27, 1997, and in 
June 2003 and July 2004, the Board remanded the claim to the 
RO for the purpose of obtaining additional pertinent 
information.  In February 2006, the RO increased the 
evaluation assigned for the disability to 40 percent 
effective August 30, 2005.

This is not a full grant of the benefit sought on appeal 
because a higher rating is available.  Regarding a claim for 
an increased rating, the claimant is generally presumed to be 
seeking the maximum benefit allowed by law and regulation, 
and such a claim remains in appellate status where a 
subsequent rating decision awarded a higher rating, but less 
than the maximum available benefit.  See AB v. Brown, 6 Vet. 
App. 35, 38 (1993).  Thus, the issues are as characterized 
above.




FINDINGS OF FACT

1.  The veteran's postoperative benign prostatic hypertrophy 
with urethral stricture, traveculated bladder, and 
uretheroplasty, prior to August 1997, did not necessitate the 
wearing of absorbent materials, long-term drug therapy, one 
to two hospitalizations a year, or intermittent intensive 
management.  

2.  The medical evidence of record for the period stemming 
between August 1997 to August 2005 shows that the veteran 
experienced nocturia and voids regularly during the day, 
without dribble.  However, he did not wear absorbent 
materials (pads) or an appliance, nor did it show that he had 
to void five or more times during the night.

3.  The veteran's service-connected disability does not 
require the need to use an appliance or to wear absorbent 
materials which must be changed more than four times a day.


CONCLUSIONS OF LAW

1.  The criteria for a disability evaluation in excess of 10 
percent for postoperative benign prostatic hypertrophy with 
urethral stricture, traveculated bladder, and uretheroplasty 
for the relevant period prior to August 27, 1997, have not 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 4.1- 4.14, 4.104, Diagnostic Codes 7527 (2005).  

2.  The criteria for a disability evaluation in excess of 20 
percent for postoperative benign prostatic hypertrophy with 
urethral stricture, traveculated bladder, and uretheroplasty 
for the period of August 27, 1997, to August 30, 2005, have 
not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 
C.F.R. §§ 4.1- 4.14, 4.104, Diagnostic Codes 7527 (2005).  

3.  The criteria for a disability evaluation in excess of 40 
percent for postoperative benign prostatic hypertrophy with 
urethral stricture, traveculated bladder, and uretheroplasty 
for the period commencing August 30, 2005, have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1- 
4.14, 4.104, Diagnostic Codes 7527 (2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2005); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. § 
3.159(b)(1) (2005).  VCAA notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

The record reflects that the veteran received notification of 
the VCAA in letters stemming from October 2002 to July 2004.  
These letters were issued after the initial agency of 
original jurisdiction (AOJ) decision.  These letters informed 
the appellant of what evidence was required to substantiate 
the claim for increased evaluations, and of his, and VA's, 
respective duties for obtaining evidence.  The appellant was 
also asked to submit evidence and/or information in his 
possession to the VA.

Despite the fact that the notice was provided at various 
times throughout the appeal process, the Board finds that 
there was a "lack of prejudice from improper timing of the 
notice."  That is, in Pelegrini v. Principi, 18 Vet. App. 
112 (2004), the Court held, in part, that a VCAA notice, as 
required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable AOJ decision on a 
claim for VA benefits.  Here, the Board finds that any defect 
with respect to the timing of the VCAA notice requirement was 
harmless error.  Although the notices were provided to the 
appellant after the initial adjudication, the appellant has 
not been prejudiced thereby.  The content of the notices 
provided to the appellant fully complied with the 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) regarding VA's duty to notify.  Not only has the 
appellant been provided with every opportunity to submit 
evidence and argument in support of his claim and to respond 
to VA notices, but the actions taken by VA have essentially 
cured the error in the timing of notice.  Further, the Board 
finds that the purpose behind the notice requirement has been 
satisfied because the veteran has been afforded a meaningful 
opportunity to participate effectively in the processing of 
his claim.  For these reasons, it is not prejudicial to the 
appellant for the Board to proceed to finally decide this 
appeal.

VA informed the appellant of which evidence he was to provide 
to VA and which evidence VA would attempt to obtain on his 
behalf.  In this regard, the VA sent the appellant notice of 
the VCAA, which spelled out the requirements of the VCAA and 
what the VA would do to assist the veteran.  The VA informed 
the appellant that it would request records and other 
evidence, but that it was the appellant's responsibility to 
ensure that the VA received the records.  The veteran was 
told that he should inform the VA of any additional records 
or evidence necessary for his claim.  The Board would add 
that the veteran's accredited representative has also been 
informed of the information needed to support the veteran's 
contentions.

Additionally, VA has a duty to obtain a medical examination 
or opinion when such examination or opinion is necessary to 
make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 
2002 & Supp. 2005).  The record reflects that during the 
course of the appeal, the veteran has undergone numerous VA 
medical examinations with respect to the disability that is 
now before the Board.  All of these have been accomplished in 
order to determine whether the veteran should be granted an 
increased evaluation.  Given the foregoing, the Board finds 
that the VA has substantially complied with the duty to 
obtain the requisite medical information necessary to make a 
decision on the veteran's claim.

The VA must also make reasonable efforts to assist the 
claimant in obtaining evidence necessary to substantiate the 
claim for the benefit sought.  In this instance, the RO 
obtained the veteran's available medical treatment records, 
and they have been included in the claims folder.  Moreover, 
the veteran was given the opportunity to present evidence and 
testimony before an RO hearing officer and the Board.  The 
veteran was given notice that the VA would help him obtain 
evidence but that it was up to the veteran to inform the VA 
of that evidence.  It seems clear that the VA has given the 
veteran every opportunity to express his opinion with respect 
to his claims, the VA has obtained all known documents that 
would substantiate the veteran's assertions; and, the veteran 
has undergone medical examinations so that the VA would have 
a complete picture of the disabilities at issue.

Given the foregoing, the Board finds that the RO has 
substantially complied with the Board's most recent 
development instructions in the Board's Remand of July 2004.  
See Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand 
not required under Stegall v. West, 11 Vet. App. 268 (1998) 
where the Board's remand instructions were substantially 
complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 
(2002).

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, Nos. 01-1917 and 02-1506, which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Dingess/Hartman, slip op. at 14.  Additionally, this notice 
must include notice that a disability rating and an effective 
date for the award of benefits will be assigned if service 
connection is awarded.  Id.  

In the present appeal, the veteran was provided with notice 
of what type of information and evidence was needed to 
substantiate his claim for increased evaluations.  
Nevertheless, in Dingess, the Court held that once service 
connection is granted, the claim is substantiated, and 
further notice as to the rating or effective date elements is 
not required.  Dingess v. Nicholson, slip op. at. 15 (In 
cases where service connection has been granted and an 
initial disability rating and effective date have been 
assigned, the typical service-connection claim has been more 
than substantiated - it has been proven, thereby rending 
section 5103(a) notice no longer required because the purpose 
that the notice is intended to service has been fulfilled.)  
Hence, the Board finds no prejudice to the veteran in 
proceeding with the issuance of a final decision.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the 
Board addresses a question that has not been addressed by the 
agency of original jurisdiction, the Board must consider 
whether the veteran has been prejudiced thereby).  

Disability evaluations are determined by the application of a 
schedule of ratings that is based on the average impairment 
of earning capacity.  38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R., Part 4 (2005).  Separate diagnostic codes identify 
the various disabilities.  38 C.F.R. § 4.1 (2005) requires 
that each disability be viewed in relation to its history and 
that there be emphasis upon the limitation of activity 
imposed by the disabling condition.  38 C.F.R. § 4.2 (2005) 
requires that medical reports be interpreted in light of the 
whole recorded history, and that each disability must be 
considered from the point of view of the veteran working or 
seeking work.  38 C.F.R. § 4.7 (2005) provides that, where 
there is a question as to which of two disability evaluations 
shall be applied, the higher evaluation is to be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating is to 
be assigned.  

The regulations do not give past medical reports precedence 
over current findings.  Francisco v. Brown, 7 Vet. App. 55, 
58 (1994).  While the evaluation of a service-connected 
disability requires a review of the appellant's medical 
history with regard to that disorder, the Court has held 
that, where entitlement to compensation has already been 
established, and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Id.; Peyton v. Derwinski, 1 Vet. App. 282 (1991); 38 C.F.R. 
§§ 4.1, 4.2 (2005).  

The veteran is service-connected for postoperative benign 
prostatic hypertrophy with urethral structure, traveculated 
bladder, and uretheroplasty.  For brevity, this disability 
shall be referenced throughout the remaining portion of this 
discussion as BPH.  The veteran has asserted that this 
condition has been underrated since about September 1996 
(when the increased rating claim was filed), and he asks that 
the Board grant him disability ratings higher than the 
ratings previously assigned by the RO.  

The veteran's disability has been rated pursuant to rating 
criteria found at 38 C.F.R. Part 4, Diagnostic Code 7527 
(2005).  The residuals of prostate gland injuries, 
infections, and hypertrophy are evaluated as voiding 
dysfunction or urinary tract infection, which ever is 
predominant.  Urinary tract infections (38 C.F.R. § 4.115a 
(2005)) requiring long-term drug therapy, one to two 
hospitalizations per year and/or requiring intermittent 
intensive management warrant a 10 percent rating.  Urinary 
tract infections where the evidence shows recurrent 
symptomatic infection requiring drainage and frequent 
hospitalization (greater than two times per year) and/or 
requiring continuous intensive management warrant a 30 
percent rating.  Id.

Voiding dysfunction is rated under the three subcategories of 
urine leakage, urinary frequency, and obstructed voiding.  
See 38 C.F.R. § 4.115a (2004).  

Evaluation under urine leakage involves ratings ranging from 
20 to 60 percent and contemplates continual urine leakage, 
post-surgical urinary diversion, urinary incontinence, or 
stress incontinence.  When these factors require the use of 
an appliance or the wearing of absorbent materials which must 
be changed more than four times per day, a 60 percent 
evaluation is warranted.  When there is leakage requiring the 
wearing of absorbent materials which must be changed 2 to 4 
times per day, a 40 percent disability rating is warranted.  
A 20 percent rating contemplates leakage requiring the 
wearing of absorbent materials which must be changed less 
than 2 times per day.  Id.

Urinary frequency encompasses ratings ranging from 10 to 40 
percent.  A 40 percent rating contemplates a daytime voiding 
interval less than 1 hour, or awakening to void 5 or more 
times per night.  A 20 percent rating contemplates daytime 
voiding interval between 1 and 2 hours, or awakening to void 
3 to 4 times per night.  A 10 percent rating contemplates 
daytime voiding interval between 2 and 3 hours, or awakening 
to void 2 times per night.  Id.

Finally, obstructed voiding entails ratings ranging from 
noncompensable to 30 percent.  A 30 percent rating 
contemplates urinary retention requiring intermittent or 
continuous catheterization.  A 10 percent rating contemplates 
marked obstructive symptomatology (hesitancy, slow or weak 
stream, decreased force of stream) with any one or 
combination of the following: 

(1)  post-void residuals greater than 150 
cubic centimeters (cc's); 
(2)  uroflowmetry; markedly diminished 
peak flow rate (less than 10 cc's per 
second); 
(3)  recurrent urinary tract infections 
secondary to obstruction; 
(4)  stricture disease requiring periodic 
dilatation every 2 to 3 months. 

A noncompensable rating contemplates obstructive 
symptomatology with or without stricture disease requiring 
dilatation 1 to 2 times per year.  Id.

The record reflects that over the course of this appeal, the 
veteran has undergone numerous VA Genitourinary Examinations 
at his local VA medical center.  The first examination of 
note is one that occurred in March 1998.  Prior to the 
examination, the veteran told the examiner that his urinary 
frequency was every two to four hours during the day, and 
that he awakened to void three to four times a night.  The 
veteran further stated that he had a "weakened" urinary 
stream along with some hesitancy but he was fully capable of 
voiding.  It was noted that there had been, in the past, some 
blood in the urine and previous cystoscopies to correct 
stricture disease.  The examiner reported that the veteran's 
prostate was mildly enlarged.  Recurrent prostatitis along 
with urethral stricture disease was diagnosed.  

A September 1998 VA radiology report indicates that on 
voiding there was good distension and opacification of the 
entire penile urethra.  The impression was that there was no 
evidence of obstruction to the prostatic or penile urethra, 
but that there were multiple moderate collections of the 
contrast on the post-void examination of the bladder 
suggesting multiple bladder diverticula.  

Another genitourinary exam was performed in July 2004.  The 
veteran stated that he had difficulty starting his urinary 
stream but that once started, the stream was good.  However, 
he complained about "dribbling".  It was noted that the 
veteran had had a urinary tract infection in April 2003 when 
he was treated with antibiotics.  Since that time, he had not 
had another infection.  The veteran told the examiner that he 
voided every one to one and one half hours during the day, 
depending upon his liquid intake.  He further told the 
examiner that he had nocturia three to four times a night.  
He admitted that he had not required the use of pads for 
urinary incontinence, and that he was not taking any type of 
medications for any type of genitourinary disease.  The 
examiner repeated the previous diagnosis and it was noted 
that nearly all of the veteran's laboratory reports were 
within normal limits except for the creatine report which 
showed reduced protein levels.  

A third VA examination was accomplished in January 2006.  The 
veteran complained of urinating eight different times during 
the night, and times during the day.  He further stated that 
he had urinary incontinence and was using pads to protect his 
clothing.  The actual examination was unremarkable in its 
findings.

Included in the claims folder are the veteran's various 
medical treatment records.  These are from after the veteran 
retired from the US Army in 1992 to the present.  They show 
treatment from private physicians, VA physicians and medical 
care providers, and medical care providers located at the 
Fort Sill, Oklahoma, Army Base Hospital.  These records 
reveal that over the years, the veteran has undergone a 
number of surgeries to relieve his urethral stricture.  
Additionally, he has been treated with medications for 
urinary tract infections.  However, since 2003, he has not 
suffered from such an infection.  These same reports note 
that until 2005, the veteran did not use pads for urinary 
incontinence.  Also, while the veteran may have complained of 
nocturia and the number of times he relieved himself during 
the day, the medical treatment records do not corroborate the 
veteran's complaints.  While there are records showing 
treatment of the condition, they do not echo the veteran's 
assertions that for the time between 1997 to 2005 that he had 
to wake up more than four times at night to relieve himself.  
These same records do indicate that the force of the 
urination was reported as decreased along with episodic 
hesitancy. 

In determining whether an increased evaluation is warranted, 
the VA must determine whether the evidence supports the claim 
or is in relative equipoise, with the veteran prevailing in 
either event, or whether the preponderance of the evidence is 
against the claim, in which case an increased rating must be 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Upon 
reviewing the longitudinal record in this case, it is the 
determination of the Board that the evidence does not support 
an evaluation in excess of 10 percent prior August 27, 1997.  
Also, it is the conclusion of the Board that the evidence 
does not support an evaluation in excess of 20 percent for 
the period of August 27, 1997, to August 30, 2005, or for an 
evaluation in excess of 40 percent after August 30, 2005.  

Prior to August 27, 1997, the evidence does not show that the 
veteran had repeated urinary tract infections that required 
long-term drug, two or more hospitalizations per year, and/or 
continuous intensive management.  Moreover, the veteran did 
not suffer from urinary retention, irregular or increased 
voiding frequencies, marked obstructive symptomatology, or 
dysuria.  The veteran also did not require the usage of pads.  
With respect to the eight years from 1997 to 2005, the 
medical evidence does not report urine leakage requiring the 
wearing of absorbent material that must be changed two to 
four times per day; daytime voiding interval less than one 
hour, or awakening to void five or more times per night; or 
urinary retention requiring intermittent or continuous 
catheterization.  The testing accomplished during this time 
did not show a contracted bladder, and the evidence does not 
indicate that the veteran required continuous intensive 
medical management for his disorder.  The Board further notes 
that during this time period none of the other symptoms or 
manifestations that would have entitled the veteran to a 
higher evaluation was present.  Hence, an evaluation in 
excess of 20 percent for this time period was and is not 
warranted

Finally, for the period commencing August 30, 2005, an 
evaluation higher than 40 percent for this disability may 
only be awarded based upon evidence that continual urine 
leakage, post surgical urinary diversion, urinary 
incontinence, or stress incontinence has resulted in his use 
of an appliance or the wearing of absorbent materials which 
must be changed more than four times per day.  In this 
regard, the Board acknowledges that the relevant evidence of 
record indicates that the veteran has received periodic 
genitourinary treatment.  The record indicates that this has 
occurred since August 2005.  Significantly, however, the 
relevant evidence of record does not reflect the veteran's 
need to use an appliance or change any pads he hears more 
than four times a day.  

The Board acknowledges that the relevant veteran's assertions 
that he voids six to eight times per day, and six or more 
times per night.  Importantly, however, the evaluation of 40 
percent for his disability contemplates this pertinent 
pathology.  As the Board has discussed, the relevant evidence 
of record does not support a finding that the veteran's 
condition has resulted in the need to use an appliance or to 
wear absorbent materials which must be changed more than four 
times a day.  Consequently, the next higher evaluation of 60 
percent evaluation for this service-connected disability is 
not warranted. 




ORDER

Entitlement to an evaluation in excess of 10 percent for 
postoperative benign prostatic hypertrophy with urethral 
stricture, traveculated bladder, and uretheroplasty for the 
period of April 1, 1996, to August 27, 1997, is denied.

Entitlement to an evaluation in excess of 20 percent for 
postoperative benign prostatic hypertrophy with urethral 
stricture, traveculated bladder, and uretheroplasty for the 
period of August 27, 1997, to August 30, 2005, is denied.

Entitlement to an evaluation in excess of 40 percent for 
postoperative benign prostatic hypertrophy with urethral 
stricture, traveculated bladder, and uretheroplasty for the 
period commencing August 30, 2005, is denied.  



____________________________________________
J. A. MARKEY
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


